Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the RCE filed on 7/26/2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a first driver circuit coupled to the first regulator and a switch, wherein the first driver circuit is configured to drive the switch based on a first output voltage at the first voltage output; a second driver circuit coupled to the second regulator and the switch, wherein the second driver circuit is configured to drive the switch based on a second output voltage at the second voltage output; a driver controller coupled to the first driver circuit and the second driver circuit, wherein the driver controller is configured to select one of the first driver circuit and the second driver circuit to drive the switch based on a control signal; and a switch node coupled to the switch, wherein a switch node voltage at the switch node is a function of the switch being turned on and off.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 8, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a second regulator having a second voltage input and a second voltage output, wherein a second input voltage at the second voltage input is less than a first input voltage at the first voltage input; a first driver circuit coupled to the first voltage output and having a first gate drive signal output; a second driver circuit coupled to the second voltage output and having a second gate drive signal output; and a driver controller coupled to the first driver circuit and the second driver circuit, the driver controller is configured to output either the first gate drive signal or the second drive signal.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 14, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a second regulator circuit configured to receive a second input voltage; a first driver circuit coupled to an output of the first regulator circuit; a second driver circuit coupled to an output of the second regulator circuit; and a driver controller coupled to the first driver circuit and the second driver circuit; wherein the dual supply gate driver includes an output coupled to an output of the first driver circuit and to an output of the second driver circuit.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838